Case: 10-10677 Document: 00511429771 Page: 1 Date Filed: 03/30/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 30, 2011
                                     No. 10-10677
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

TOMMY D. ALCORN,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 5:06-CR-4-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Tommy D. Alcorn appeals the 24-month sentence he received after his
supervised release was revoked. The sentence was the statutory maximum that
Alcorn could receive and was within the Guidelines policy statement range of
imprisonment that he faced. Alcorn argues that the district court procedurally
erred when it sentenced him because the court’s stated reasons for his sentence
did not address Alcorn’s non-frivolous reasons for imposing a sentence below the
Guidelines policy statement range of imprisonment.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10677 Document: 00511429771 Page: 2 Date Filed: 03/30/2011

                                  No. 10-10677

      Because Alcorn objected only generally to the procedural reasonableness
of the sentence, his sentence is reviewed for plain error. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To show plain error,
Alcorn must show a forfeited error that is clear or obvious and affects his
substantial rights. See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
Even if such a showing is made, this court has the discretion to correct the error,
but only if it “seriously affect[s] the fairness, integrity or public reputation of
judicial proceedings.” Id. (quotation marks and citation omitted). Because
Alcorn does not argue that an adequate explanation by the district court would
have changed his sentence, he has failed to show that the error, if any, affected
his substantial rights. See Mondragon-Santiago, 564 F.3d at 365. Therefore, he
has not shown plain error. Id.
      AFFIRMED.




                                        2